DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because both claims fail to recite any hardware components, and claim 18 does not exclude signals per se due to the use of the term “tangible”, as opposed to “non-transitory” in the claim language.
	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1, 18 and 19,
	The limitations of “comput[ing] data … relationships between columns of … tables”, “receiv[ing] … selection of … a table … having …columns…”, “provid[ing] indications of  … relationships…indicating strength”, “receiving … selection of … relationships”, “creating a data query…” as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented data processing method, comprising:” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “computer-implemented” language, to “compute” in the context of this claim could encompass a user manually calculating associations between columns. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application. The medium and storage recited in the claims are recited at a high-level of generality (i.e., as generic computer storage performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further the judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using storage and a medium to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. The claims thus are not patent eligible.

With regard to the dependent claims,
	The dependent claims all further add additional mental steps/calculations or merely elaborate on mental steps from the independent claims. Claim 5 recites use of SQL or HQL languages to implement the abstract idea but does not realize any improvement in computing technology through the mere utilization of a given language for querying. No meaningful additional elements are presented and thus the dependent claims are not patent eligible.
	




	Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2014/0032617 to Stanfill.

With regard to independent claim 1,
	Stanfill teaches a computer-implemented data processing method, comprising: 
	computing data indicative of relationships between columns of a plurality of data tables (Stanfill: ¶0038 computing relationships. See also ¶0106, reproduced below, which discusses relationships being between columns, data tables.); 
	receiving a user selection of at least a first table having a first set of columns and a second table having a second set of columns (Stanfill: ¶0024 reads “…User input can be specified at a high level of abstraction by enabling attributes of entities in a desired destination schema to be expressed based on attributes of entities in an existing source schema. For example, a user is able to express a rule based on data from a dataset that also references auxiliary information from other sources without having to manually build a dataflow graph for extracting the auxiliary information from those sources. The user input defines the destination schema, which is processed to provide the procedural specification for extracting all the information needed from any entity…” See discussion of columns at ¶0106, which reads, “In some examples, expressions in mapping rules are expressed using relational algebra. The relational algebra can include a relation, e.g., a table, and a transform. In some examples, the relation can be a table having columns and rows (e.g., an entity, a join, or a rollup, each represented in the form of a table). The transform can specify columns in an output relation.” Examiner notes that the user input taught is a “selection” of at least the sources, i.e. “tables”, indicated by the user in the example of ¶0024.); 
	providing indications of one or more suggested relationships between respective columns of the first and second tables to a user, each indication indicating a strength or likelihood of a relationship between one or more columns of the first table and one or more columns of the second table based on the computed data (Stanfill: ¶0198 reads, “…This mapping subgraph may then be connected to specific data source and destination components to form a full dataflow graph, as shown in FIG. 11C. An advantage of this subgraph approach is that a developer can manually configure the data sources, providing for additional flexibility. In addition, the mapping subgraph may be reused in the context of several different containing dataflow graphs.” Examiner notes that the subgraph connections are indications provided that a user, as in fig. 12A. See also above citations directed to columns.); 
	receiving a user selection of one of the suggested relationships (Stanfill: ¶0198 – subgraph functionality, as cited and reproduced above, allows a developer, i.e. “user”, to create additional relationship suggestions, as shown in fig. 12B.); and 
	creating a data query based on the selected tables and the selected relationship. (Stanfill: ¶0198 subgraph corresponds to query plan. See also ¶0220 discussion of mapping rules upon a query plan for, e.g. SQL, query expressions, as well as general discussion of the operations of query plans found at ¶0102.)


With regard to dependent claim 2, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1, comprising executing the query to retrieve data from the first and second data tables. (Stanfill: ¶0220 reads in relevant part, “…The mapping module can also generate other forms of procedural specifications from a merged query plan. For example, the relational expressions in the expression nodes of the query plan can be used to generate query expressions (e.g., SQL query expressions). The result of a relational expression of an expression node can correspond to a view definition, and if a result is linked to multiple expression nodes, a temporary table can be generated corresponding to the result. In some implementations, a combination of query expressions and dataflow graph components can be generated for different respective expression nodes….” See also above citations directed to tables, queries, as in ¶0106.)

With regard to dependent claim 3, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1 comprising storing the query output (Stanfill: ¶0042 – user interface module 108 shown in fig. 1A and discussed as part of a computing system, i.e. “device”, at ¶0039 shows users stored data objects. See discussion of reusing, or storing, a subgraph resulting from query plan execution, i.e. “query output”. Examiner notes the use of the alternative limitation here, wherein “and/or” is afforded such broadest reasonable interpretation to effectively denote “or”.) and/or transmitting the query output to a user device. (Stanfill: ¶0042 – user interface module 108 shown in fig. 1A and discussed as part of a computing system, i.e. “device”, at ¶0039 shows users data objects, results of searches, i.e. “query output”. See also citation immediately above relating to storing subgraphs as well as the alternative limitation being recited here.)

With regard to dependent claim 4, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1, wherein the data query specifies a join between the selected first and second tables, the join defined with respect to the columns to which the selected relationship relates. (Stanfill: ¶0073 – join on input records. See ¶0088, which reads in relevant part, “…one or more tables can be combined or "joined" in a predetermined manner. For example, an inner join of two entity tables requires that each record in the two entity tables to have a matching record. The inner join combines the records from the two tables based on a given join-predicate (e.g., a join key). The join-predicate specifies a condition for the join. For example, a join key specifies that a value for a first attribute of a record from a first entity table be equal to a value of a second attribute…” See also ¶0024 discussion of data source selection by a user. Examiner notes that the term “attribute”, as used in the reference, refers to values found in columns of database tables.)

	With regard to dependent claim 5, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1, wherein the data query comprises a data query language statement, preferably an SQL (Structured Query Language) or HQL (Hive Query Language) statement. (Stanfill: ¶0038 – problem statement expressed using query language statements. See also ¶0220 discussion of mapping rules upon a query plan for, e.g. SQL, query expressions, as well as general discussion of the operations of query plans found at ¶0102. The examiner notes that the term “preferably” and all following language does not limit the claim scope.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1, wherein the indications comprise a visual indication. (Stanfill: ¶0056 reads in relevant part, “Referring to FIG. 1B, an example of a visual representation of a dataflow graph 120…The varying visual appearance of the components (e.g., based on the operator type) is for the benefit of a developer or user.” See also ¶0042 – user interface module 108 shown in fig. 1A and discussed as part of a computing system, i.e. “device”, at ¶0039 shows users data 

With regard to dependent claim 9, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1 wherein the data indicative of relationships comprises: 
	a first metric indicating a degree of distinctness of values of at least one of the first and second columns. (Stanfill: ¶0076 and ¶0079 – output produced based upon rollup operator, which produces a result dependent upon the “degree of distinctness” of the data sets being processed.) 
	a second metric indicating a measure of overlap between values of the first column and values of the second column. (Stanfill: ¶0148 – reads in relevant part, “…Once expressions are converted to query plans, the trees can be converted to dataflow graphs. In one implementation, the procedure for producing a dataflow graph includes 1) merging expressions to avoid redundant joins, redundant aggregations, or redundant scanning of data corresponding to the same entity;…” Examiner notes that data’s redundancy is a “measure of overlap” between values across entities. …” See also discussion of columns at ¶0106, which reads, “In some examples, expressions in mapping rules are expressed using relational algebra. The relational algebra can include a relation, e.g., a table, and a transform. In some examples, the relation can be a table having columns and rows (e.g., an entity, a join, or a rollup, each represented in the form of a table). The transform can specify columns in an output relation.”)

With regard to dependent claim 11, which depends upon independent claim 1,
	Stanfill teaches a method as claimed in claim 1, further comprising the step of receiving a user specification of additional parameters for the query. (Stanfill: ¶0080 reads in relevant part, “The GDE 102, the APIs, or a combination of the two may be used to generate data structures corresponding to any of the dataflow graph elements, including a component along with its ports, operator type, and parameters, the data formats associated with the ports and values for the parameters, and flows connecting an output port to an input port….” See also ¶0039, which reads in relevant part in reference to fig. 1A, “…A graphic development environment (GDE) 102 provides a user interface for specifying executable dataflow graphs and defining parameters for the dataflow graph components….” Examiner notes in the ¶0080 discussion, the reference teaches that the GDE facilitates the user interaction to receive additional query parameters, in the event there is not an API available and configured to adjust query parameters automatically.)

With regard to dependent claim 12, which depends upon independent claim 1,
	Stanfill teaches a method as claimed in claim 1, further comprising the step of providing table metadata, contained within a metadata repository of a metadata tool, to the user to enable the selection of the first and/or second table. (Stanfill: ¶0080 reads in relevant part, “…The data objects and metadata corresponding to entities and relationships between the entities stored in the repository 104 can be represented through entity-relationship (ER) diagrams….” Examiner notes that the term metadata tool is afforded such broadest reasonable interpretation to denote a combination of hardware and software to accomplish the functionality ascribed to the term, and as is taught in the reference’s discussion of implementation at ¶0222. See ¶¶0167-0168 discussion of metadata repository. See also ¶0024 discussion of data source selection by a user.)

With regard to dependent claim 13, which depends upon dependent claim 12,
	Stanfill teaches a method as claimed in claim 12, comprising storing metadata for the created data query in the metadata repository of the metadata tool. (Stanfill: ¶0190 reads in relevant part, “…The name of a file to be written by the Output File component may be obtained from a user or an external source such as the metadata repository.” Examiner notes that a filename for a created query is “metadata for the created query”. See above discussion of broadest reasonable interpretation afforded to the term “metadata tool”.)

With regard to dependent claim 14, which depends upon independent claim 1,
	Stanfill teaches a method as claimed in claim 1, wherein the user selection is received through a client user interface. (Stanfill: ¶0198 – subgraph functionality, as cited and reproduced above, allows a developer, i.e. “user”, to create additional relationship suggestions, as shown in fig. 12B. See also ¶0039, which reads in relevant part in reference to fig. 1A, “…A graphic development environment (GDE) 102 provides a user interface for specifying executable dataflow graphs and defining parameters for the dataflow graph components….”)

With regard to dependent claim 17, which depends upon independent claim 1,
	Stanfill teaches a method as claimed in claim 1, wherein the indications are the likelihood of the one or more suggested relationships being primary-key to foreign-key relationships. (Stanfill: ¶0202 reads in relevant part, “…In particular, the developer has defined a primary-key/foreign-key relationship 1222 between the Transactions entity and the Accounts entity, through a foreign key field acctnum in the Transactions entity that references the primary key field acctnum of the Accounts entity….” See above citations directed to indications and suggestions pertinent to figs. 12A and 12B.)

	Independent claims 18 and 19 are each similar in scope to independent claim 1 and are each rejected under a similar rationale.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of US Patent No. 10,248,532 to Wasiq.

With regard to dependent claim 7, which depends upon dependent claim 6,
	Stanfill teaches a method according to claim 6.
	Stanfill does not fully and explicitly teach wherein the visual indication is provided by way of a colour and/or a line weight.  
	Wasiq teaches a method wherein a visual indication is provided by way of a colour and/or a line weight. (Wasiq: col. 3, ll. 51-60 – color and weight may be used in graph representing data activity across entities. See discussion of databases being the resources used in example implementations, at col. 11, ll. 11-20. Examiner notes the use of the alternative limitation here, wherein “and/or” is afforded such broadest reasonable interpretation to effectively denote “or”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the color and line weight indications of Wasiq into the user interfaces of the database system of Stanfill (Stanfill fig. 1A, as discussed in paragraphs relating to interfaces of computer system 100, e.g. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of US Pre-Grant Publication 2017/0199875 to Nevrekar.

With regard to dependent claim 8, which depends upon independent claim 1,
	Stanfill teaches a method according to claim 1.
	Stanfill does not fully and explicitly teach wherein the indications comprise a rank of the suggested relationships. 
	Nevrekar teaches a method wherein indications comprise a rank of suggested relationships. (Nevrekar: ¶0276, ¶0284 – displaying in user interface, i.e. “indicat[ing]”, relationships between data sources, ranking the two or more data sources. See also abstract: ranking, relationships suggested to user in response to query.)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of US Pre-Grant Publication 2015/0186553 to Biehn.

With regard to dependent claim 10, which depends upon dependent claim 9,
	Stanfill teaches a method according to claim 9.
	Stanfill does not fully and explicitly teach further comprising the step of displaying the first and/or second metric to the user.  
	Biehn teaches a method comprising a step of displaying a first and/or second metric to the user. (Biehn: ¶0069 – output of rated database connections’ 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the metric display to a user of Biehn into the user interfaces of the database system of Stanfill (Stanfill fig. 1A, as discussed in paragraphs relating to interfaces of computer system 100, e.g. ¶0039, ¶0042) by programming the instructions of Stanfill (Stanfill: ¶0041) to display metrics of data entity relationships to a user, as taught by Biehn. Both systems are directed to identification of data entity relationships (Stanfill: ¶0038; Biehn: abstract, ¶0079) in combination with visual presentation to a user (Stanfill: ¶0039; Biehn: ¶0077, ¶0036). An advantage obtained through displaying metrics of data entity relationships to a user would have been advantageous to implement in the user interfaces of the database system of Stanfill. In particular, the motivation to combine the Stanfill and Biehn references would have been to provide to users a more efficient way of managing complex database operations. (Biehn: ¶¶0001-0002)







Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of US Pre-Grant Publication 2013/0311443 to Bolotnikoff. 

With regard to dependent claim 15, which depends upon independent claim 1,
	Stanfill teaches a method as claimed in claim 1.
	Stanfill does not fully and explicitly teach wherein the suggested relationship further comprises a suggested join type.  
	Bolotnikoff teaches a method wherein a suggested relationship comprises a suggested join type. (Bolotnikoff: ¶0015 reads in relevant part, “…The data objects… can be viewed or modified to be viewed as tables…. rules, descriptions, and settings for when a union operation, a left join operation, a right join operation, an inner join operation, or other combination operations are to be recommended and/or applied, as well as how such combination operations are to be performed. The data object combining results 126 may contain executed combination results for the data objects…” See also ¶0011 discussion of user interface use for data combination based upon degree of certainty.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the join type recommendation of Bolotnikoff into the user interfaces of the database system of Stanfill (Stanfill fig. 1A, as discussed in paragraphs relating to interfaces of computer system 100, e.g. ¶0039, ¶0042) by programming the instructions of Stanfill (Stanfill: ¶0041) to recommend a join type of data entities to a user, as taught by Bolotnikoff. Both systems are directed to identification of data entity relationships (Stanfill: ¶0038; Bolotnikoff: ¶0011) in 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of US Pre-Grant Publication 2006/0080287 to Majd.

With regard to dependent claim 16, which depends upon independent claim 1,
	Stanfill teaches a method as claimed in claim 1.
	Stanfill does not fully and explicitly teach further comprising the steps of: Page 80 of 82 
	receiving a second user selection of at least the data query and a third table having a third set of columns, and 
	providing indications of one or more suggested relationships between the data query and the third set of columns to the user.  
	 Majd teaches a method comprising steps of: Page 80 of 82 
	receiving a user selection of at least a data query and a table having a set of columns (Majd: ¶0032 – querying where common records involve sets of columns of database tables, receiving user selections and query input.), and 
	providing indications of one or more suggested relationships between the data query and the set of columns to a user. (Majd: ¶0032 – reads in relevant part, “… This relationship can thus be determined by detecting a relationship between columns, or by detecting identical data in the two columns. The inferred relationship shown in FIG. 5 is determined by the query execution monitor 127 monitoring the execution of queries 410 and 420…” Examiner notes that the same paragraph refers to interactions of the query monitor with a user such as a database administrator, to whom relationships are shown.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additional query-column set relationship indications of Majd into the user interfaces of the database system of Stanfill (Stanfill fig. 1A, as discussed in paragraphs relating to interfaces of computer system 100, e.g. ¶0039, ¶0042) by programming the instructions of Stanfill (Stanfill: ¶0041) to display query-column set relationship indications, as taught by Majd. Both systems are directed to identification of data entity relationships (Stanfill: ¶0038; Majd: abstract) in combination with visual presentation to a user (Stanfill: ¶0039; Majd: ¶0039). An advantage obtained through displaying query-column set relationship indications would have been advantageous to implement in the user interfaces of the database system of Stanfill. In particular, the motivation to combine the Stanfill and Majd references would have been to avoid errors associated with data retrieval in complex database structures. (Majd: ¶¶0004-0006)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pre-Grant Publication 2015/0339324 to Westmoreland and US Pre-Grant Publication 2018/0139298 to Kelly for identifying column relationships. US Pre-Grant Publication 2015/0271267 to Solis for querying related columns across disparate data sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157